               Case 1:18-cr-00315-JEJ Document 61 Filed 12/17/19 Page 1 of 1




                                                           November 29, 2019

Dear Honorable Judge:

My name is Julia D. Sanders and 1 am writing this letter on behalf of Jorge L. Rosa Hernandez. I had the pleasure of
meeting and getting to know Jorge as a result of him being a neighbor of my parents in the city of York, PA. 1 was
able to form a relationship with Jorge over the last ten years.

Jorge has become a part of our family- he is like another brother and even calls my mother - “Mom.” I am ever so
grateful to Jorge because he without asking formed a bond with my elderly parents and took it upon himself to check
on them everyday (several times a day) to ensure they were okay and did not need anything. He never brought any
harm or danger to my parents and continues to check on my 80-year old mother since he has been away. Jorge
keeping an eye out for my parents is reassuring to me because 1 live 1 'A hours away from York and this makes a
world of a difference since it is now just my mother who lives alone after my father passed in 2014.

Additionally, Jorge is an excellent car mechanic and he has worked on my current vehicle for the last seven years.
Treats it like his own. 1 admire Jorge because not only is he an entrepreneur but he is an honest mechanic and
performs his work with integrity and commitment. He has a number of clients and fixes their cars so they can do what
they need too each and every day to provide for themselves and their families. I must add Jorge was doing this in
addition to a full-time job. He has showed me he does possess determination, commitment and willingness to be
focused and honestly do what needs to be done to care for his young family and assist others in the community.

1 am baffled as to why Jorge is in this current predicament and your Honor 1 understand if laws are broken there are
consequences for one’s actions. I promise you I have never written a letter on behalf of anyone to a Judge not even
for those in my own family. However, I feel compelled to write a letter Jorge not because he looks out for my Mom or
he works on my car. 1 genuinely feel that Joige is a good person who is in need of reform which is structured and
requires daily accountability. What am I saying? 1 am saying and asking for Jorge to be given some type of
sentencing that will result in him being able to be productive while paying his debt to society. I am not sure if the
legal system would allow him to be home with his family under a high level of tight scrutiny and serve time away on
weekends.

Please, 1 am not certain of what happens when one is incarcerated nor telling you how to perform your job however,
from what you see and hear from persons who are or on TV shows not much reform occurs and upon release they do
not know how to cope in society. What happens? They end back up in the legal system. It is just my belief that if
Jorge is allowed to continue to be productive then this will provide him constructive reform and not just sit behind
bars serving time and not getting any type of coping skills to be effective when released back to society that will keep
him out of trouble.

I know you may get and hear these types of pleas all the time and 1 can only hope and pray that in this plea God will
enable you to extend grace and mercy towards Jorge and grant leniency upon his sentencing. 1 thank you for taking
time out of your busy schedule to read my plea and grant consideration.

                                                                     Sincerely,


                                                                    Tuba D. Sanders
                                                                    (301)442-1673
